Citation Nr: 0601718	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for nosebleeds 
(epistaxis).  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.B.
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 21, 1978 to 
March 14, 1979.  

By rating action in December 1983, the RO denied service 
connection for hypertension.  The veteran was notified of 
this decision and did not appeal.  

By rating action in January 1996, the RO denied, in part, 
service connection for nosebleeds and calluses of the feet.  
The veteran and his representative were notified of this 
decision and did not appeal.  

By rating action in December 1998, service connection was 
denied for flat feet.  The veteran and his representative 
were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2000 decision of the RO which 
found that new and material evidence had not been submitted 
to reopen the veteran's claims of entitlement to service 
connection for nosebleeds and calluses of the feet, and an 
October 2002 decision by the RO which found that new and 
material evidence had not been submitted to reopen, in 
pertinent part, the claim of entitlement to service 
connection for hypertension and a bilateral foot disorder.  A 
personal hearing at the RO was held in June 2004.  In 
November 2005, a hearing was held at the RO before the 
undersigned member of the Board.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for hypertension was finally denied by 
an unappealed rating decision by the RO in December 1983.  

3.  The additional evidence received since December 1983 is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

4.  Service connection for nosebleeds and calluses of the 
feet was finally denied by an unappealed rating decision by 
the RO in January 1996; service connection for flat feet was 
denied in a December 1998 unappealed rating decision.  

5.  The additional evidence received since January 1996 as to 
the claims for service connection for nosebleeds and calluses 
of the feet, and since December 1998 as to the claim for 
service connection for flat feet, is either cumulative or 
redundant of evidence already of record, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The December 1983 RO decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 
2002 & Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2005).  

3.  The January 1996 RO decision that denied service 
connection for nosebleeds and calluses of the feet  and the 
December 1998 RO decision that denied service connection for 
flat feet, are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for nosebleeds and a 
bilateral foot disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108 (West 2002 & Supp. 2005); C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the October 2002 rating decision, the December 
2002 statement of the case (SOC), the March and April 2005 
supplemental statements of the case, and in a letter sent to 
the veteran in April 2000 have provided him with sufficient 
information regarding the applicable regulations.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, 
these documents notified him of his responsibility to submit 
new and material evidence which shows that his current 
hypertension, nosebleeds, and foot condition are, in some 
fashion, related to or were aggravated by military service; 
of what evidence was necessary to substantiate the claims for 
service connection; why the current evidence was insufficient 
to award the benefits sought, and suggested that he submit 
any evidence in his possession.  The veteran also testified 
at a hearing at the RO in October 2004 and at the RO before 
the undersigned member of the Board in April 2005.  The 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  

As noted above, service connection for hypertension was 
denied by the RO in December 1983, and for nosebleeds and a 
foot disorder, claimed as calluses of the feet in January 
1996.  There was no appeal of these decisions, and they 
became final.  Because the present appeal does not arise from 
an original claim, but rather from an attempt to reopen 
claims which were denied previously, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Therefore, the laws and regulations governing 
finality and reopening of previously disallowed claims are 
pertinent in the consideration of the current claims on 
appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3,156(a)).  Here, the veteran's request to 
reopen the claims currently on appeal was received in 
September 2002.  Thus, the current appeal will be decided 
under the revised version of § 3.156(a) as is outlined in the 
decision below.  The veteran and his representative were 
provided with the current regulations in the SOC.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  



Hypertension

The evidence of record at the time of the December 1983 RO 
decision that denied service connection for hypertension 
included the veteran's service medical records which showed 
no complaints, abnormalities, or diagnosis of hypertension.  
Blood pressure readings in service were as follows: 124/80, 
122/78, 160/94, and 142/74.  In February 1979, the veteran 
was seen with a two week history of epistaxis.  The 
assessment was, in pertinent part, to rule out hypertension.  
A blood pressure series and ENT consultation were 
recommended.  On a dental history report in March 1979, the 
veteran denied any history of a heart condition but reported 
that he had high blood pressure.  

On his original application for VA compensation in November 
1983, the veteran did not report any medical treatment for 
hypertension or any other disability since his discharge from 
service.  

The evidence added to the record since the December 1983 
rating decision includes  numerous VA and private treatment 
records from 1977 to 2002, including some duplicate reports 
from the Social Security Administration, and transcripts of 
an October 2004 RO hearing and an April 2005 Travel Board 
hearing.  

The VA and private medical records as well as those received 
from the Social Security Administration showed treatment for 
various maladies from 1977 to 2002, primarily involving 
psychiatric and chronic left knee problems.  The records 
showed no complaints, treatment, abnormalities, or diagnosis 
of hypertension until 1988.  The records showed that the 
veteran underwent several surgeries on his left knee in 1982 
and 1983, and was evaluated for psychiatric problems on 
numerous occasions since 1977 without a single mention of any 
heart problems or hypertension.  A private psychiatric 
evaluation report in November 1986 indicated that there was 
no evidence of any heart problems.  The veteran made no 
mention of any heart problems or hypertension on claims for 
disability with the Social Security Administration in 1986 or 
1987.  In connection with a disability claim in May 1988, the 
veteran reported that he was started on hypertension 
medication in April 1988.  

The veteran's testimony at the two hearing was essentially 
the same.  He testified that he was treated for and diagnosed 
with hypertension in service and was treated by VA beginning 
about six months after his discharge from service up to the 
present time.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current hypertension to 
service.  The VA and private medical reports showed that the 
veteran was not seen for any cardiovascular problems or 
hypertension until sometime around 1988.  None of the records 
showed a diagnosis of hypertension within one year of 
discharge from service nor did they offer an opinion relating 
his current hypertension to military service.  The evidence 
previously reviewed showed no evidence or diagnosis of 
hypertension in service or within one year of discharge from 
service.  As a whole, the additional medical evidence does 
not offer any new probative information relating the 
veteran's hypertension to military service and, to that 
extent, is essentially cumulative of evidence already of 
record.  

As to the veteran's testimony, as a layperson, he is not 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  As to his assertion that he was diagnosed with 
hypertension in service, the Board notes that the service 
medical records only show hypertension as a diagnosis to be 
ruled out.  Available service medical records do not show an 
actual diagnosis of hypertension.  Likewise, there is no 
support in the record that he was treated for hypertension by 
VA or any other healthcare provide within one year of 
discharge from service or until some nine years after 
service.  

Nosebleeds & Calluses

The evidence of record at the time of the January 1996 RO 
decision that denied service connection for nosebleeds and 
calluses on the feet and the December 1998 rating decision 
that denied service connection for flat feet, includes the 
veteran's service medical records and numerous private 
medical records from 1992 to 1995.  A response to a request 
for medical records from Temple, Texas VAMC in November 1995 
was to the effect that there were no records pertaining to 
the veteran at that facility.  

The service medical records showed that the veteran was seen 
for nosebleeds on several occasions in January and February 
1979, and for calluses on his feet on one occasion.  The 
nosebleeds were reportedly precipitated by strenuous 
activities, though he reported two occasions of nosebleeds 
while sleeping.  A February 1979 sinus series was reported to 
be negative, and by late February 1979, it was noted that the 
veteran's nosebleed had resolved as physical examination at 
that time was reported to be normal.  Other than the single 
notation of calluses, the service medical records were 
negative for any further complaints, treatment, or 
abnormalities referable to any epistaxis or disorders of the 
feet, including flat feet.  

The veteran made no mention of any problems related to 
nosebleeds or calluses on his feet on his original 
application for VA compensation in November 1983, and no 
complaints, treatment, abnormalities, or diagnosis of 
epistaxis or calluses of the feet were noted on any of the 
private medical reports reviewed in conjunction with the 
January 1996 rating decision that denied his claims.  

The evidence added to the record since the January 1996 and 
December 1998 rating decisions includes numerous VA and 
private treatment records from 1977 to 2002, medical records, 
including some duplicate reports from the Social Security 
Administration, a statement from a co-worker, and transcripts 
of a October 2004 RO hearing and an April 2005 Travel Board 
hearing.  

The additional medical records showed treatment for various 
maladies from 1977 to 2002, primarily involving psychiatric 
and chronic left knee problems.  The records showed no 
complaints, treatment, abnormalities, or diagnosis of 
calluses of the feet until 1986, and no complaints of 
nosebleeds until 1998.  The records show that the veteran 
underwent several surgeries on his left knee in 1982 and 
1983, and was evaluated on numerous occasions for various 
problems from 1977 to 2002 without a single mention of any 
foot problems until 1986, and no problems with nosebleeds 
until the late 1990's.  

The veteran's testimony at the two hearing was essentially 
the same.  He testified that he was treated for chronic 
nosebleeds and feet problems in service and by VA beginning 
about six months after his discharge from service.  J. B. 
testified at the RO hearing that the veteran had chronic 
nosebleeds about once a week.  

The statement from his co-worker was to the effect that the 
veteran had chronic nosebleeds at work and that he had to 
rest for 10 to 15 minutes before continuing with his work.  

The additional private and VA medical records, while "new" 
to the extent that they were not previously reviewed, do not 
offer any probative information relating the veteran's 
current nosebleeds or calluses of the feet to service.  As a 
whole, the additional medical records are essentially 
cumulative and redundant of information previously considered 
and show only occasional treatment for calluses on his feet 
beginning some eight years after discharge from service, and 
for nosebleeds nearly 20 years after service.  

As to the testimony of the veteran and his co-worker, as a 
layperson, they are not competent to offer a medical opinion, 
nor does such testimony provide a sufficient basis for 
reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  As to his assertion that he has 
been treated by VA for chronic nosebleeds and a disorder of 
the feet on a continuous basis since shortly after his 
discharge from service, the evidence of record shows no 
treatment by any healthcare provider for calluses until 1986, 
and no treatment by VA for calluses or nosebleeds until 
around the mid 1990's.  

In summary, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current disabilities, including 
hypertension, nosebleeds, or a bilateral foot disorder to 
service.  The veteran's testimony and that of the witness, 
the lay statement of his co-worker, and the medical reports 
do not offer any new probative information which is favorable 
to the veteran, and are merely cumulative of evidence already 
of record.  Accordingly, a basis to reopen the claims of 
service connection for hypertension, nosebleeds, and a 
bilateral foot disorder has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, the appeal 
is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for nosebleeds, the appeal is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral foot 
disorder, the appeal is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


